PER CURIAM
Petitioner seeks review of a final order of the Superintendent of the Oregon State Penitentiary which required him to serve one month in segregation and pay a $100 fine for a violation of OAR 291-105-015(3), presence in an unauthorized area.
Petitioner contends that the evidence does not support a finding that he was present in an unauthorized area. We disagree. The written report of the witness stating that petitioner was present in the area and the opportunity to observe the credibility of petitioner were sufficient to support the hearings officer’s finding.
Respondent claims that the fine is authorized by OAR 291-105-051(11). We held in Watson v. OSP, 90 Or App 85, 750 P2d 1188 (1988), that the provisions of former OAR 291-105-051 relating to fines are invalid, because the rule was adopted without the notice required by ORS 183.335. Accordingly, the fine was invalid.
Fine vacated; order otherwise affirmed.